As filed with the Securities and Exchange Commission onAugust 3, 2017 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO (Rule 14d-100) Tender Offer Statement under Section14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 (Amendment No. 3) CĪON INVESTMENT CORPORATION (Name of Subject Company (Issuer)) CĪON INVESTMENT CORPORATION (Names of filing Persons (Offeror and Issuer)) Common Stock, Par Value $0.001 per share (Title of Class of Securities) 17259U 105 (CUSIP Number of Class of Securities) Michael A. Reisner Co-Chief Executive Officer CĪON Investment Corporation 3 Park Avenue, 36th Floor New York, NY 10016 (212) 418-4700 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing persons) Copies to: Richard Horowitz, Esq. Matthew Kerfoot, Esq. Dechert LLP 1095 Avenue of the Americas New York, NY 10036 Tel: (212)698-3500 Fax: (212)698-3599 CALCULATION OF FILING FEE TRANSACTION VALUATION AMOUNT OF FILING FEE $4,199.67* * The Filing Fee is calculated in accordance with Rule 0-11(b) of the Securities Exchange Act of 1934, as amended, and equals $115.90 for each $1,000,000 of the value of the transaction. þ Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $4,199.67 Form or Registration No.: Schedule TO Filing Party:CῙON Investment Corporation Date Filed:May 19, 2017 ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: ¨ Third-party tender offer subject to Rule 14d-1. þ Issuer tender offer subject to Rule 13e-4. ¨ Going-private transaction subject to Rule 13e-3. ¨ Amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer:þ FINAL AMENDMENT TO TENDER OFFER STATEMENT This Amendment No.3 supplements and amends the Tender Offer Statement on Schedule TO filed with the Securities and Exchange Commission(the "SEC") onMay 19, 2017, as supplemented andamended by Amendment No. 1 and Amendment No. 2 to the Tender Offer Statementon Schedule TO filed with the SEC on July 6, 2017 and July 14, 2017, respectively(the "Prior Amendments"),by CĪON Investment Corporation, a Maryland corporation (the “Company”), in connection with the offer by the Company to purchase up to 3,973,163.12 shares of its issued and outstanding common stock, par value $0.001 per share (the “Shares”) (which number represents 3.75% of the weighted average number of Shares outstanding for the calendar year ended December31, 2016). The tender offer was made upon and subject to the terms and conditions set forth in the Offer to Purchase, datedMay 19, 2017, and the related Letter of Transmittal, as supplemented and amended bythe Prior Amendments(together, the “Offer”). The Offer terminated at 5:00 P.M., Eastern Time, onJune 30, 2017, and a total of1,365,167.333 Shares were validly tendered and not withdrawn pursuant to the Offer as of such date. In accordance with the terms of the Offer, the Company purchased all1,365,167.333 Shares validly tendered and not withdrawn at a price equal to $9.101 per Share (an amount equal totheestimated net asset value per shareof the Company'scommon stock onJuly 5, 2017)for an aggregate purchase price of $12,424,387.90. 2 SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:August 3,2017 CĪON Investment Corporation By: /s/ Michael A. Reisner Name: Michael A.Reisner Title: Co-Chief Executive Officer 3
